Deen, Presiding Judge.
On November 19, 1980, Farrish Holbrook entered a guilty plea to a forty-one count indictment alleging he received stolen property (motor vehicles) and altered their vehicle identification numbers. On the same date, he received a twenty-year sentence on all counts to run concurrently, with fifteen years to serve in confinement and five years on probation. After sentencing, he signed an acknowledgment of notice of his right to an appeal and to sentence review. In May 1983, he filed a petition to withdraw his guilty plea nunc pro tunc or for an out-of-time appeal. The motion was denied and this appeal follows. Held:
Under OCGA § 5-6-38 (Code Ann. § 6-803), a notice of appeal must be filed within thirty days from the entry of judgment or suffer dismissal unless an extension of time has been obtained. Mitchell v. State, 157 Ga. App. 181, 182 (276 SE2d 864) (1981); Mayo v. State, 148 Ga. App. 213 (251 SE2d 80) (1978). In the court below, appellant contended that he was denied effective assistance of counsel when he entered his plea because his attorney suffered from laryngitis. We do not find this to be a sufficient reason for granting an out-of-time appeal and find no error in the trial court’s ruling. There is no claim of substantive or technical ineffectiveness on the part of appellant’s counsel. State v. Denson, 236 Ga. 239, 240 (223 SE2d 640) (1976).

Appeal dismissed.


McMurray, C. J., and Sognier, J., concur.